DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese applications, No. JP2020-142063, and JP2020-010086; filed 08/25/2020, and 01/24/2020 respectively, have been received. However, the examiner points out that should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/29/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 4 under 35 U.S.C. § 103 over Makino (U.S. 2017/0229237) in view of Azuma (U.S. 2021/0310097), Moritsugu (U.S. 2017/0011829), and Sakakima (U.S. Patent No. 4,437,912) have been fully considered but are not persuasive. 
Applicant argues that Moritsugu does not disclose metal foil produced using the single-roll process as having an even surface and an uneven surface. The examiner is not persuaded by this argument and respectfully points out the following. Moritsugu, like the applicant, is using a single-roll process as described within paragraph [0036] of Moritsugu. Thus, as shown within paragraph [0014] of the instant specification, this process would necessarily result in a metal foil being produced having an even surface and an uneven surface since the side that faces the roll would conform to the face of that roll whereas the opposite side of the metal foil would necessarily have unevenness due to the variation in amount of the molten metal adhering to the cooling roll as the applicant describes within paragraph [0061] of the instant specification. Furthermore, it appears that Moritsugu implies such phenomena within paragraph [0037]. 
Applicant argues that Sakakima teaches away from the feature of a metal foil being produced with an even side and an uneven side. The examiner respectfully disagrees and points out that Sakakima teaches that the single roll process enables a ribbon to be formed having a constant width and thickness (column 1, lines 26-37). This is clearly in reference to the macroscopic features of the ribbon (e.g., width/height) and is necessarily separate from the texture of the foil surface. The reference is not considered to teach away from the instant claims but reinforce why one of ordinary skill would choose a single-roll process to produce an amorphous magnetic alloy. 

Citation of Relevant Prior Art
U.S. Patent No. 6,004,661, Sakai et al., Jun 24th 1998, See column 8, lines 6-17. 
U.S. 2004/0112468, Petzold et al., Jul. 11th 2002, See Entire Document. 
WO-9619814-A1, Hagn et al, Jun. 27th 1996, See page 2, lines 55-58. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (U.S. 2017/0229237, previously cited) in view of Azuma (U.S. 2021/0310097, previously cited), Tamagawa (U.S. 2015/0034981), Moritsugu (U.S. 2017/0011829, previously cited), Sakakima (U.S. Patent No. 4,437,912, previously cited), and Kanekiyo (U.S. 2001/0015239).

Regarding Claim 1, Makino teaches a heat treatment apparatus for laminating an amorphous alloy ribbon and soft magnetic core (abstract). Makino teaches a method for producing metal foils made of nano-crystal soft magnetic material (paragraphs [0002], [0014], and [0064]). Makino teaches preparing a metal foil made of amorphous soft magnetic material (paragraphs [0019], and [0057]). Makino teaches heating the metal foil while bringing the metal foil into close contact with a base made of metal such that the metal foil conforms to a placement surface of the base (paragraphs [0066] - [0067]). 
With respect to the feature of bringing “the even surface” of the metal foil into close contact with the base, the examiner points out that this feature would have been an obvious choice in view of Tamagawa (U.S. 2015/0034981). Tamagawa teaches that even surfaces (e.g., flat surfaces) allow for reliable suction from suction devices thus decreasing production failures resulting from uneven surfaces (paragraph [0599]). 
Continuing, Makino teaches crystallizing the amorphous soft magnetic material of the metal foil into nano-crystal soft magnetic material (paragraph [0067]). Makino teaches wherein in a crystallization, the metal foil is heated at a heating temperature to crystallize the amorphous soft magnetic material, the heating temperature being higher than or equal to a crystallization starting temperature at which the amorphous soft magnetic material crystallizes into the nano-crystal soft magnetic material (paragraph [0067]). Makino teaches allowing a temperature of the placement surface to be lower than a temperature of the metal foil having a temperature rise due to the heat generated by self-heating during crystallization, the heat generated by self-heating during crystallization being absorbed by the base (paragraph [0067]). 
However, Makino is silent to the preparation method of the metal foil, and thus does not teach wherein in the preparing of the metal foil, a molten metal obtained by melting material of the metal foil is blown onto a rotating roll, and the molten metal is cooled and solidified on the roll to produce the metal foil made of the amorphous soft magnetic material, and wherein in the preparing of the metal foil, the metal foil has an even surface and an uneven surface. Makino does not teach wherein in the crystallization, bringing the even surface of the metal foil into close contact with the base includes sucking the even surface of the metal foil from a plurality of suction ports formed on the placement surface of the base such that the plurality of suction ports prevent local decrease of the temperature of the placement surface when the metal foil is in close contact with the base. 
Moritsugu teaches a method for manufacturing a high-frequency transformer. Moritsugu teaches preparing a metal foil by melting material of a metal foil and blowing that material onto a rotating roll (paragraph [0036]). Moritsugu teaches the molten metal being cooled and solidified on the roll to produce a metal foil made of the amorphous soft magnetic material (paragraph [0036]). Moritsugu does not explicitly teach why this method is advantageous, however the examiner points out that Moritsugu teaches this process as being compatible with Fe-based amorphous alloys (paragraph [0036]) similar to the alloy used by Makino (e.g., paragraph [0047] of Makino). Furthermore, single roll processes are known within the art to enable amorphous magnetic alloys to be produced in a ribbon form of constant width and thickness of which is a known industrial advantage as taught by Sakakima in U.S. Patent No. 4,437,912 (column 1, lines 26-37). 
With respect to the feature of “wherein in the preparing the metal foil, the metal foil has an even surface and an uneven surface”, the examiner points out that this feature would necessarily flow from the process of Moritsugu. To elaborate, as described within paragraph [0014] of the instant specification, the single-roll process would necessarily result in a metal foil being produced having an even surface and an uneven surface since the side that faces the roll would conform to the face of the roll whereas the opposite side of the metal foil would necessarily have unevenness due to the variation in amount of the molten metal adhering to the cooling roll as the applicant described within paragraph [0061] of the instant specification. Furthermore, it appears that Moritsugu implies such phenomena within paragraph [0037]. Additionally, it appears that using a single-roll process wherein the roll is substantially flat (thus imparting a substantially even side to the metal foil) is an obvious choice in view of Kanekiyo (U.S. 2001/0015239). Kanekiyo teaches that rough surfaced rolls cause the applied alloy to stick to the roll (paragraph [0059]). Thus, using a roll having a substantially even surface to avoid production failure is an obvious choice as shown by Kanekiyo, and further this would necessarily result in one side of the produced foil being substantially even in comparison to the side that is not in contact with the roll, i.e., an uneven side. 
Azuma teaches an amorphous alloy ribbon and production method therefor (abstract). Azuma teaches wherein during a heat treatment, bringing an amorphous metal foil into close contact with a base, and this includes sucking the metal foil from a plurality of suction ports (Figures 2-3; paragraphs [0145], and [0199]-[0208]). With respect to the feature of “such that the plurality of suction ports prevent local decrease of the temperature of the placement surface when the metal foil is in close contact with the base” - the examiner points out that Azuma teaches the following:
“In this case, the heat transfer medium has suction holes on its surface coming into contact with the ribbon, and the ribbon may be vacuum-suctioned through the suction holes and thereby adsorbed onto the heat transfer medium surface having the suction holes. As a result, the contact of the alloy ribbon with the heat transfer medium is improved, making it easier to increase the temperature of the alloy ribbon and to adjust the temperature increase rate” (paragraph [0145])

Thus, it would appear that preventing local temperature variation via utilizing suction ports to ensure an improved ability to increase or decrease the temperature is the goal of Azuma and thus the teachings of Azuma meet the limitations of the instant claim. 
Furthermore, with respect to the feature of bringing “the even surface” of the metal foil into close contact by sucking the “even surface” of the metal foil - the examiner points out these features would have been obvious in view of Tamagawa (U.S. 2015/0034981). Tamagawa teaches that even surfaces (e.g., flat surfaces) allow for reliable suction from suction devices thus decreasing production failures (paragraph [0599]). Alternatively, it would have been obvious to apply the most even surface to the base of Azuma as otherwise local temperature variation could occur in areas that are not in close contact with the base, a scenario that is taught as being avoided by Azuma within paragraph [0145]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makino with the features of Azuma with the motivation of enhancing the heat transfer ability for amorphous metal films; the concepts of Moritsugu and Sakakima with the motivation of producing a metal foil in such a way that is industrially advantageous; the concepts of Tamagawa with the motivation of decreasing production failures; the concepts of Kanekiyo with the motivation of avoiding the melted alloy sticking to the roll. 
Regarding Claim 2, Makino teaches wherein in the crystallization, the metal foil is heated by a heater embedded in the base (paragraphs [0061]-[0063]). 
Regarding Claim 4, Makino teaches a heat treatment apparatus for laminating an amorphous alloy ribbon and soft magnetic core (abstract). Makino teaches a method for producing metal foils made of nano-crystal soft magnetic material (paragraphs [0002], [0014], and [0064]). Makino teaches preparing a metal foil made of amorphous soft magnetic material (paragraphs [0019], and [0057]). Makino teaches heating the metal foil while bringing the metal foil into close contact with a base made of metal such that the metal foil conforms to a placement surface of the base (paragraphs [0066]-[0067]). Makino teaches crystallizing the amorphous soft magnetic material of the metal foil into nano-crystal soft magnetic material (paragraph [0067]). Makino teaches wherein in a crystallization, the metal foil is heated at a heating temperature to crystallize the amorphous soft magnetic material, the heating temperature being higher than or equal to a crystallization starting temperature at which the amorphous soft magnetic material crystallizes into the nano-crystal soft magnetic material (paragraph [0067]). 
With respect to the feature of bringing “the even surface” of the metal foil into close contact with the base, the examiner points out that this feature would have been an obvious choice in view of Tamagawa (U.S. 2015/0034981). Tamagawa teaches that even surfaces (e.g., flat surfaces) allow for reliable suction from suction devices thus decreasing production failures resulting from uneven surfaces (paragraph [0599]). 
However, Makino is silent to the preparation method of the metal foil, and thus does not teach the associated preparation limitations and of the surfaces of the metal foil as having been in contact with a rotating roll. Furthermore, Makino does not teach wherein in the crystallization, bringing the even surface of the metal foil into close contact with the base includes sucking the even surface metal foil that was in contact with a roll from a plurality of suction ports formed on the placement surface of the base such that the plurality of suction ports prevent local decrease of the temperature of the placement surface. 
Moritsugu teaches a method for manufacturing a high-frequency transformer. Moritsugu teaches preparing a metal foil by melting material of a metal foil and blowing that material onto a rotating roll (paragraph [0036]). Moritsugu teaches the molten metal being cooled and solidified on the roll to produce a metal foil made of the amorphous soft magnetic material (paragraph [0036]). Moritsugu does not explicitly teach why this method is advantageous, however the examiner points out that Moritsugu teaches this process as being compatible with Fe-based amorphous alloys (paragraph [0036]) similar to the alloy used by Makino (e.g., paragraph [0047] of Makino). Furthermore, single roll processes are known within the art to enable amorphous magnetic alloys to be produced in a ribbon form of constant width and thickness of which is a known industrial advantage as taught by Sakakima in U.S. Patent No. 4,437,912 (column 1, lines 26-37). 
With respect to the feature of “wherein in the preparing the metal foil, the metal foil has an even surface and an uneven surface”, the examiner points out that this feature would necessarily flow from the process of Moritsugu. To elaborate, as described within paragraph [0014] of the instant specification, the single-roll process would necessarily result in a metal foil being produced having an even surface and an uneven surface since the side that faces the roll would conform to the face of the roll whereas the opposite side of the metal foil would necessarily have unevenness due to the variation in amount of the molten metal adhering to the cooling roll as the applicant described within paragraph [0061] of the instant specification. Furthermore, it appears that Moritsugu implies such phenomena within paragraph [0037]. Additionally, it appears that using a single-roll process wherein the roll is substantially flat (thus imparting a substantially even side to the metal foil) is an obvious choice in view of Kanekiyo (U.S. 2001/0015239). Kanekiyo teaches that rough surfaced rolls cause the applied alloy to stick to the roll (paragraph [0059]). Thus, using a roll having a substantially even surface to avoid production failure is an obvious choice as shown by Kanekiyo, and further this would necessarily result in one side of the produced foil being substantially even in comparison to the side that is not in contact with the roll, i.e., an uneven side. 
Azuma teaches an amorphous alloy ribbon and production method therefor (abstract). Azuma teaches wherein during a heat treatment, bringing an amorphous metal foil into close contact with a base, and this includes sucking the metal foil from a plurality of suction ports (Figures 2-3; paragraphs [0145], and [0199]-[0208]). With respect to the feature of “such that the plurality of suction ports prevent local decrease of the temperature of the placement surface when the metal foil is in close contact with the base” - the examiner points out that Azuma teaches the following:
“In this case, the heat transfer medium has suction holes on its surface coming into contact with the ribbon, and the ribbon may be vacuum-suctioned through the suction holes and thereby adsorbed onto the heat transfer medium surface having the suction holes. As a result, the contact of the alloy ribbon with the heat transfer medium is improved, making it easier to increase the temperature of the alloy ribbon and to adjust the temperature increase rate” (paragraph [0145])

Thus, it would appear that preventing local temperature variation via utilizing suction ports to ensure an improved ability to increase or decrease the temperature is the goal of Azuma and thus the teachings of Azuma meet the limitations of the instant claim. 
Furthermore, with respect to the feature of bringing “the even surface” of the metal foil into close contact with the base - the examiner points out these features would have been obvious in view of Tamagawa (U.S. 2015/0034981). Tamagawa teaches that even surfaces (e.g., flat surfaces) allow for reliable suction from suction devices thus decreasing production failures (paragraph [0599]). Alternatively, it would have been obvious to apply the most even surface to the base of Azuma as otherwise local temperature variation could occur in areas that are not in close contact with the base, a scenario that is taught as being avoided by Azuma within paragraph [0145]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makino with the features of Azuma with the motivation of enhancing the heat transfer ability for amorphous metal films; the concepts of Moritsugu and Sakakima with the motivation of producing a metal foil in such a way that is industrially advantageous; the concepts of Tamagawa with the motivation of decreasing production failures; the concepts of Kanekiyo with the motivation of avoiding the melted alloy sticking to the roll. 
With respect to the limitation “…sucking the even surface of the metal foil that was in contact with the roll…”, the examiner points out that if one uses the invention of Makino and incorporates the teachings of Azuma including a base that includes a plurality of suction ports, the teachings of Moritsugu including a roll upon which a molten metal is being cooling and solidified to produce a metal foil, the teachings of Tamagawa regarding suction surfaces, and the teachings of Kanekiyo regarding the producing of metal foils necessarily having an even and uneven sides, one would appreciate that process and structure of Makino as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Moritsugu teaches the use of a rotating roll upon which a molten metal is blown upon, cooled, and solidified into a foil (paragraph [0036] of Moritsugu). Azuma teaches the base that the solidified foil would be sucked onto via a plurality of suction ports (paragraph [0145] of Azuma. Tamagawa teaches flat surfaces result in decreased production failure (paragraph [0599] of Tamagawa), and Kanekiyo teaches that substantially flat cooling rolls reduce melted alloys from sticking (paragraph [0059] of Kanekiyo). Further, Makino teaches all of the remaining method steps for producing a metal foil made of a nano-crystal soft magnetic material (e.g., paragraphs [0002], [0014], [0019], [0057] and [0064]-[0067] of Makino). Therefore, it would necessarily flow that one of the surfaces of the metal foil of Makino in view of Azuma, Moritsugu, Sakakima, Tamagawa, and Kanekiyo having been in contact with a rotating roll, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Makino (U.S. 2017/0229237, previously cited) in view of Azuma (U.S. 2021/0310097, previously cited), Tamagawa (U.S. 2015/0034981), Moritsugu (U.S. 2017/0011829, previously cited), Sakakima (U.S. Patent No. 4,437,912, previously cited), and Kanekiyo (U.S. 2001/0015239) as applied to claim 1 above, and further in view of Rasband (U.S. 2001/0011948, previously cited). 

Regarding Claim 5, Makino teaches in the preparing of the metal foil, a metal foil made of iron-based amorphous soft magnetic material is prepared as a metal foil (paragraph [0047]). Makino teaches during crystallization, the metal foil being disposed on a support member (paragraphs [0058]-[0060]). Makino teaches the metal foil being sandwiched between the base and the support member (Figure 1; paragraphs [0066]-[0067]). Makino teaches moving at least one of the base or the support member in a direction to bring the base and the support member close to each other to bring the metal foil in close contact with the base (Figure 1; paragraphs [0066]-[0067]). Makino the metal foil being heated by a heater embedded in the base (paragraphs [0061]-[0063]). 
However, Makino is silent to in the crystallization, either the following condition (i) or condition (ii) being satisfied.
Rasband teaches a method for manufacturing resonant circuit devices (abstract). Rasband teaches that suitable support members include polyvinyl chloride (PVC), of which has a thermal conductivity lower than 0.2 W/mK (paragraph [0023]). Rasband teaches that this type of supporting member material decreases the failure rate due to tearing or breaking during the manufacturing process (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makino in view of Azuma, Moritsugu, Sakakima, Tamagawa, and Kanekiyo with the concepts of Rasband with the motivation of decreasing the failure rate of the supporting member due to tearing or breaking during the manufacturing process. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735